DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  Lines 7-8 appear to be a duplicate of lines 5-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, in line 3 it is recited that misfeeding is eliminated then in lines 5-6 that misfeeding remains. It is not understood what is intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (US Pub No. 2017/0210582 A1).
	Regarding Claim 1, Okano discloses a sheet loader (2a), a sheet feeder (31), a misfeeding detector (6), a memory (10b) configured to store sheet feed information (number of double feeds, shaft torque value, see Fig. 12, [0070]) and circuitry (10a) configured to change a sheet feed setting (i.e. shaft torque value) based on sheet feed information (number of double feeds) stored in memory and perform a retry sheet feeding at a detection of misfeeding.
	Regarding Claim 2, Okano discloses the sheet feed information to include misfeed information (i.e. the number of double feeds) and a successful sheet feed setting (i.e. shaft torque value, at which feeding is successfully performed in various cases), with misfeed information being associated with the successful sheet feed setting (as in Fig. 12). In a case in which the current sheet feed information resulted in misfeeding prior to retry sheet feeding, matches the misfed information stored in memory (i.e. in the case of a current iteration of feeding which results in misfeeding), the sheet feed setting (shaft torque value) is changed to the successful sheet feed setting (i.e. a higher torque value at which feeding is successfully performed) stored in association with the misfeed information in memory (Fig. 12) and retry sheet feeding is performed.
	Regarding Claim 10, Okano discloses the sheet feed information to include the sheet feed setting (i.e. shaft torque value).
	Regarding Claim 12, Okano discloses changing the sheet feed setting (shaft torque value) of an acceleration of the sheet feeder (i.e. while being in the reverse 
	Regarding Claim 19, Okano discloses an image forming apparatus (printer, [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US Pub No. 2017/0210582 A1) in view of Nishikawa et al. (US Pub No. 2019/0185280 A1).
Regarding Claim 17, Okano does not disclose an external memory in which sheet feed information of another sheet feeding device is stored via an information communication network. 
Nishikawa et al. discloses an external memory (42) in which sheet feed information (“sheet feeding parameter”) of another sheet feeding device (i.e. plurality of image forming apparatuses 10) is stored via an information communication network (N), for the purpose of centrally controlling feed of multiple devices. Also see [0046]-[0048] and Fig. 1.

	Regarding Claim 18, Nishikawa discloses changing the sheet feed setting based on sheet feed information of another sheet feeding device stored in external memory and performing the retry sheet feeding ([0051]-[0053]).

Allowable Subject Matter
Claims 3-9, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows estimating a cause of misfeeding as claimed (Claims 3-7), sheet feed information to include actual/preset arrival time information (Claims 8 and 14) or sheet information of a sheet (Claim 9), a drive state detector wherein sheet feed information includes drive state (Claim 11), a sheet feed setting being that of an air blower (Claim 13) or a sheet feed setting being a height of a sheet loader (Claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.